Title: From Thomas Jefferson to Thomas Appleton, 16 April 1821
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Monticello
Apr. 16. 21
My other letter of this date acknoleges yours of Oct. 10. and that of Nov. 2 & 24. is this moment recieved. this letter being on subjects particular between ourselves, I write it separately from that respecting the University and it’s Visitors, which of course must be submitted to their inspection and be placed on their files.I am glad that a remittance thro’ London is more convenient to you than thro’ Paris. it is much more so to me, because a choice of bills on the former place can always be had, which is difficult on Paris. I now desire my correspondent in Richmond, capt Bernard Peyton commission merchant there, to remit to you for M. and Made Pini 444.D. either in the same bill with the 1200.D. of the University or a separate one, as he finds convenient. particular circumstances enable me to do this this year, a little earlier than common.I expect from your last letter, that all Italy is at this time under the lawless ravages of an armed souldiery; nor will it’s convulsions cease until every government there is revolutionised. it will be a comfort to me should the retention of a part of Made Pini’s capital in a safe deposit in this peaceful region, ensure it’s salvation in the end for her. the chances of transmission indeed subject it to the inconvenience that it’s interest cannot be remitted exactly to a day: yet it is certain with small variations of time, and more profitable in the end, on our lawful interest is higher I presume than with you.I shall add little as to Michael Raggi. from his discontented and querulous temper, I imagine he is full of complaints. I assure you they are entirely without foundation. he was treated here with liberality and indulgence, and every dollar we paid him was so much sunk, as we do not profit of a single thing he did.I believe that the next year I shall have to apply to you for some marble faces for chimnies for myself, entirely plain like slabs, and shall be glad if you will inform me what they will cost by the square foot. I shall not be nice as to the quality of the marble. I salute you ever with friendship & respectTh: Jefferson